     Case 8:19-cv-02461-DOC-ADS Document 9 Filed 03/04/20 Page 1 of 2 Page ID #:30




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason Yoon (SBN 306137)
 2   Jason J. Kim (SBN 190246)
 3   101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 4   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 5   scalequalaccess@yahoo.com
 6   Attorneys for Plaintiff
     LEEMANUEL WEILCH
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     LEEMANUEL WEILCH,                                 Case No.: 8:19-cv-02461-DOC (ADSx)
11
12                Plaintiff,
13         vs.                                         NOTICE OF VOLUNTARY
                                                       DISMISSAL OF ENTIRE ACTION
14                                                     WITH PREJUDICE
     BIG 5 SPORTING GOODS
15   CORPORATION D/B/A BIG 5
16   SPORTING GOODS STORE #070; and
     DOES 1 through 10,
17
18                Defendants.
19
20
           PLEASE TAKE NOTICE that LEEMANUEL WEILCH,
21
      (“Plaintiff”) pursuant to Federal Rule of Civil Procedure Rule 41(a)(1) hereby
22
     voluntarily dismisses the entire action with prejudice pursuant to Federal Rule of Civil
23
     Procedure Rule 41(a)(1) which provides in relevant part:
24
           (a) Voluntary Dismissal.
25
                  (1)    Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66
26
                         and any applicable federal statute, the plaintiff may dismiss an action
27
28
                         without a court order by filing:


                                                   1
          NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
     Case 8:19-cv-02461-DOC-ADS Document 9 Filed 03/04/20 Page 2 of 2 Page ID #:31




 1                      (i)   A notice of dismissal before the opposing party serves either an
 2                            answer or a motion for summary judgment.
 3   None of the Defendants has either answered Plaintiff’s Complaint, or filed a motion for
 4   summary judgment. Accordingly, this matter may be dismissed without an Order of the
 5
     Court.
 6
 7   DATED: March 4, 2020 SO. CAL. EQUAL ACCESS GROUP
 8
 9                                  By:      /s/ Jason J. Kim
10                                        Jason J. Kim, Esq.
                                          Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
          NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
